Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 5, 8, 11, 18 and 20-23 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 5, lines 2-4, claim 8, lines 1-2, claim 11, line 2, claim 18, lines 1-3, claim 20, lines 2-4, claim 21, lines 1-3 and claim 22, line 2-4, an indefinite or improper Markush is set forth that is indefinitely alternative as recited, as the listed alternatives are indefinitely listed so as to each be a single alternative, or possibly indefinite combinations of the options listed. This is mainly engendered by the use of “or” in the last line when no indication of each listed possibility is rendered as an equal alternative. The definite Markush phrasing would begin with      --one of…-- or --selected from the group consisting of…-- with no “or” in the listing. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-19 are each rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 1, 2, 3, 4, 5, 6, 7, 8, 1, 1, 10 or 18, 21, 1, 17, 13, 14, 15, 19, and 20, respectively, of U.S. Patent No. 10,781,027. Although the claims at issue are not identical, they are not patentably distinct from each other because the now claimed subject matter is wholly claimed or originally intended to be encompassed by the earlier patented claims.

Claim 20-23 are each rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20, or 22 of U.S. Patent No. 10,781,027. Although the claims at issue are not identical, they are not patentably distinct from each other because the now claimed subject matter is wholly claimed or originally intended to be encompassed by the earlier patented claims.

Claims 1-19 are each rejected on the ground of nonstatutory double patenting as being unpatentable over one of claims 1, 1, 1, 1, 1, 14, 14, 1, 1, 1, 12, 1, 5, 11, 7, 8, 9, 1, and 13, respectively, of U.S. Patent No. 10,214,338. Although the claims at issue are not identical, they are not patentably distinct from each other because the now claimed subject matter is wholly claimed or originally intended to be encompassed by the earlier patented claims.

Claims 20-23 are each rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,214,338. Although the claims at issue are not identical, they are not patentably distinct from each other because the now claimed subject matter is wholly claimed or originally intended to be encompassed by the earlier patented claims.

Claims 1-10 12 and 18 are each rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 9,545,473. Although the claims at issue are not identical, they are not patentably distinct from each other because the now claimed subject matter is wholly claimed or originally intended to be encompassed by the earlier patented claims.

Claims 11, 13-17, and 19-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 10, 6 and 10, 7 and 10, 8 and 10, 9 and 10, 10, 10 and 14, 10 and 14, 10 and 14, 10 and 14, and 10 and 14, respectively, of U.S. Patent No. 9,545,473. Although the claims at issue are not identical, they are not patentably distinct from each other because the now claimed subject matter is wholly claimed or originally intended to be encompassed by the earlier patented claims.

Claims 1-12, 14 and 17-19 are each rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 9,248,229. Although the claims at issue are not identical, they are not patentably distinct from each the now claimed subject matter is wholly claimed or originally intended to be encompassed by the earlier patented claims.

Claims 13, 15 and 16 are each rejected on the ground of nonstatutory double patenting as being unpatentable over claims claims 6 and 10, 8 and 10, and 9 and 10, respectively, of U.S. Patent No. 9,248,229. Although the claims at issue are not identical, they are not patentably distinct from each other because the now claimed subject matter is wholly claimed or originally intended to be encompassed by the earlier patented claims.

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                              
	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG